United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 7, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60273
                           Summary Calendar


XIAOYANG LIU,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A78 601 072
                         --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

         Xiaoyang Liu, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals (“BIA”)

affirming without opinion the immigration judge’s (“IJ”) denial

of his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”).

     Because Liu has failed to address the IJ’s rejection of his

applications for withholding of removal and relief under the CAT,

he has waived these issues on appeal.     See Yohey v. Collins,



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-60273
                               -2-

985 F.2d 222, 224-25 (5th Cir. 1993); Soadjede v. Ashcroft,

324 F.3d 830, 833 (5th Cir. 2003).

     The IJ found that Liu’s asylum application both was untimely

and should be denied on its merits.   This court has jurisdiction

to review the rejection of the asylum claim on its merits, but it

does not have jurisdiction to review a determination that the

asylum application was not timely.    See 8 U.S.C. § 1158(a)(2)(C);

Zhu v. Ashcroft, 382 F.3d 521, 527-28 (5th Cir. 2004).     Because

it is impossible to determine whether the BIA’s affirmance was

based on the non-reviewable determination that the application

was untimely or on the reviewable determination that the

application should be rejected on its merits, we VACATE the BIA’s

order and REMAND the case with instructions to explain its basis

for affirming the IJ’s decision.